Name: Council Regulation (EEC) No 3252/87 of 19 October 1987 on the coordination and promotion of research in the fisheries sector
 Type: Regulation
 Subject Matter: research and intellectual property;  cooperation policy;  European construction;  fisheries
 Date Published: nan

 Avis juridique important|31987R3252Council Regulation (EEC) No 3252/87 of 19 October 1987 on the coordination and promotion of research in the fisheries sector Official Journal L 314 , 04/11/1987 P. 0017 - 0019 Finnish special edition: Chapter 4 Volume 3 P. 0059 Swedish special edition: Chapter 4 Volume 3 P. 0059 COUNCIL REGULATION (EEC) N ° 3252/87of 19 October 1987on the coordination and promotion of research in the fisheries sectorTHE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, and in particular Article 43 thereof, Having regard to the proposal from the Commission, Having regard to the opinion of the European Parliament (1), Whereas Council Regulation (EEC) N ° 101/76 (2) provides that, with a view to the coordination of the structural policies of Member States in the fisheries sector, measures to coordinate their research and scientific and technical assistance policies in this area are to be adopted in accordance with the procedure laid down in Article 43 (2) of the Treaty; Whereas recent developments affecting the fisheries sector, in particular the extension of fishery zones to 200 miles, and the establishment of a Community system for the conservation and management of fishery resources have intensified the need for effective coordination of biological, technological and economic research in the Community fisheries sector, in order to facilitate the adaptation of Community fleets to the new fishing conditions; Whereas the introduction of measures to allow for effective coordination of fisheries research within the Community requires that the provisions of Regulation (EEC) N ° 101/76 relating to fisheries research should be supplemented, in particular by arrangements for the systematic exchange of scientific, economic and financial information on fisheries research in the Community and the coordination of such research in areas likely to affect the adaptation of the Community's fishing industry; Whereas Council Decision 87/516/Euratom, EEC of 28 September 1987 on the framework programme for Community activities in the field of research and technological development (1987 to 1991) (3) provides in particular for the implementation of research programmes for increased productivity, improved quality and the processing of fisheries products; Whereas the coordination and promotion of research implies that the Community should support and supplement workperformed in Member States, the better to meet research requirements and the needs of the common fisheries policy; Whereas provision should be made to this end for the establishment of Community research and research coordination programmes in areas of special importance for the achievement of the objectives of the common fisheries policy; Whereas the Standing Committee for the Fishing Industry (SCFI) and the Scientific and Technical Committee for Fisheries (STCF) provide the best means of assisting and advising the Commission usefully in the performance of the tasks entrusted to it as regards the coordination and promotion of fisheries research; Whereas the work of those Committees and that of the Scientific and Technical Research Committee (CREST) must be coordinated; Whereas, in order that the findings of research in which the Community participates be utilized, it must be ensured that they are made available to interested parties in the Community; Whereas provision must be made for a Community financial contribution to Community research and research coordination programmes, HAS ADOPTED THIS REGULATION: Article 11. With a view to the achievement of the objectives of the common fisheries policy, fisheries research undertaken in the Member States shall be coordinated and promoted at Community level in accordance with the provisions laid down in this Regulation. 2. In applying this Regulation, account shall be taken of the general lines of scientific and technological policy laid down by the Community. TITLE IInformation and consultationArticle 2A procedure for information and consultation between the Member States and the Commission shall be established in accordance with the provisions of Articles 3 and 4. Article 31. The Member States shall inform the Commission each year of the nature and scope of the fisheries research activities undertaken or planned under their authority or with their financial assistance. They shall endeavour to inform the Commission on the same terms of fisheries research work being carried out or planned by other bodies. 2. The Commission shall keep a permanent inventory of the research activities referred to in paragraph 1. 3. The detailed rules for the application of this Article, and in particular the conditions on which the information obtained may be made available to interested parties shall be adopted by the Commission under the procedure laid down in Article 47 of Council Regulation (EEC) N ° 4028/86 (1). Article 41. The Commission shall keep under permanent review the trends and developments in fisheries research in the Community. To this end it shall engage in consultations with the Member States within the Standing Committee for the Fishing Industry. 2. The Commission shall ensure that the work of that Committee and of the Scientific and Technical Committee for Fisheries and the Scientific and Technical Research Committee are coordinated. TITLE IICommunity research and research coordinationprogrammesArticle 5Acting on a proposal from the Commission, the Councilshall adopt, in accordance with the procedure laid down inArticle 43 of the Treaty: (a) Community research programmes in areas of special importance for the common fisheries policy; (b) Community research coordination programmes designed to enable the resources employed to be organized rationally, the results to be used effectively and work to proceed in line with the objectives of the common fisheries policy. Article 61. The Commission shall ensure that the Community research programmes are carried out by concluding cost-sharing research contracts with research centres and institutes. 2. The Commission shall ensure that the Community research coordination programmes are carried out by organizing seminars, conferences, study visits, exchanges of researchers and working meetings of scientific experts andby collating, analysing and publishing, if necessary, the results. 3. For the purposes of applying paragraphs 1 and 2, the Commission may call on high-level experts. 4. Decisions concerning the execution of Community research programmes referred to in paragraph 1 and Community research coordination programmes shall be adopted by the Commission under the procedure laid down in Article 47 of Council Regulation (EEC) N ° 4028/86. TITLE IIIGeneral provisionsArticle 7The Community shall contribute financially towards the execution of the Community research and research coordination programmes. The estimated financial requirements for this purpose shall be determined by the Council in accordance with the procedure referred to in Article 5. The appropriations necessary for each financial year shall be fixed annually in the general budget of the European Communities. Article 8Dissemination of the results of the Community research and research coordination programmes shall be in accordance with Council Regulation (EEC) N ° 2380/74 (2). Article 9This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Luxembourg, 19 October 1987. For the CouncilThe PresidentL. TOERNAESSPA:L111UMBE08.95FF: 1UEN; SETUP: 01; Hoehe: 1220 mm; 177 Zeilen; 7748 Zeichen; Bediener: MARL Pr.: B; Kunde: ................................ (1) OJ N ° C 255, 13. 10. 1986, p. 239. (2) OJ N ° L 20, 28. 1. 1976, p. 19. (3) OJ N ° L 302, 24. 10. 1987, p. 1. (1) OJ N ° L 376, 31. 12. 1986, p. 7. (2) OJ N ° L 255, 20. 9. 1974, p. 1.